FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 11, 2022

                                     No. 04-22-00259-CR

                    EX PARTE Juan Gabriel COLORADO CARRILLO,

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10367CR
                         Honorable Roland Andrade, Judge Presiding


                                       ORDER
         Appellant filed his reply brief on September 26, 2022, and an amended motion to exceed
the word limit on September 27, 2022. Appellant’s amended motion for leave to exceed word
limit is GRANTED.


       It is so ORDERED on October 11, 2022.

                                                                 PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT